Citation Nr: 1133089	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  04-07 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for an acquired psychiatric disability has been received.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1991 to July 1992.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an April 2003 RO decision that declined to reopen a claim for service connection for an acquired psychiatric disability on the basis that new and material evidence had not been received.  The Veteran timely appealed.

In a May 2007 decision, the Board denied the Veteran's application to reopen the claim.

The Veteran appealed the May 2007 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2009 Joint Motion for Remand, the parties moved to vacate the Board decision and remand the case to the Board.  The Court granted the motion.  Thereafter, the case was returned to the Board.

In October 2010, the Board remanded the matter for VA to provide the Veteran with proper VCAA notice in regard to reopening a claim for service connection.  A VCAA notice was sent to the Veteran that same month.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Statements by the Veteran's father in September 2003 could be construed a claim that the October 1994 rating action denying service connection for a psychiatric disability was clearly and unmistakably erroneous.  The RO recognized this fact in a deferred rating action later that same month but has not adjudicated the matter.  It is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  In October 1994, the RO denied the Veteran's claim for service connection for a psychiatric disability.  The Veteran did not appeal within one year of being notified.  

2.  Evidence associated with the claims file since the October 1994 denial, when considered by itself or in connection with evidence previously assembled, does not create a reasonable possibility of substantiating a claim for service connection for an acquired psychiatric disability. 


CONCLUSIONS OF LAW

1.  The RO's October 1994 decision denying service connection for a nervous condition is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2010).

2.  The evidence received since the RO's October 1994 denial is not new and material, and the claim for service connection for an acquired psychiatric disability is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Through an October 2010 letter, VA's Appeals Management Center (AMC) notified the Veteran of elements of service connection and the evidence needed to establish each element.  This document served to provide notice of the information and evidence needed to substantiate the claim.

VA's letter notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claim, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.
 
In the October 2010 letter, the AMC specifically notified the Veteran of the process by which initial disability ratings and effective dates are established. Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because the Veteran's claim on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

VCAA notice in a new and material evidence claim (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.

The VCAA requires, in the context of a claim to reopen, that VA look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Therefore, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  Failure to provide this notice is generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

The October 2010 letter notified the Veteran that his previous claim for service connection for a psychiatric disability had been denied in October 1994.  The AMC advised the Veteran of the evidence needed to establish each element for service connection.  The AMC advised the Veteran of the reason for the previous denial and that once a claim had been finally disallowed, new and material evidence was required for reopening, and also told him what constituted new evidence and what constituted material evidence.  This letter satisfied the notice requirements of Kent.

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO or AMC has obtained copies of the service treatment records and outpatient treatment records.  The Veteran is not entitled to an examination prior to submission of new and material evidence. The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Petition to Reopen

The RO originally denied service connection for a nervous condition in October 1994, on the basis that a psychiatric disability (however diagnosed) existed prior to service, and was not aggravated during service; and that a schizotypal personality disorder was not a disease or injury for which disability compensation benefits could be paid.

The evidence of record at the time of the last denial of the claim in October 1994 included the Veteran's Form DD 214; his service treatment records; 1992 and 1993 private psychiatric treatment records; a November 1993 VA administrative decision regarding character of discharge, a hearing transcript, and discharge upgrade; a December 1993 VA special psychiatric examination; a 1993 hearing transcript; and statements from the Veteran.

Service treatment records show episodes of brief reactive psychosis and bizarre behavior in May 1992.  Records show that the Veteran reported hearing voices before, even in high school.  In June 1992, the Veteran was hospitalized with a provisional diagnosis of schizophreniform disorder.  At that time he reported that he heard voices since age 14, and was now hearing them again.  He described the voices, and endorsed a longstanding belief in telepathic powers and thought broadcasting.  The Veteran described vague paranoid ideation directed at fellow shipmen, and endorsed intermittent depression with insomnia.

During the course of hospitalization at the Portsmouth Naval Hospital in June-July 1992, the Veteran underwent therapy and psychological testing.  At the time of hospital discharge, the Axis I diagnosis was malingering; the Axis II diagnosis was schizotypal personality disorder with dependent traits.  The Veteran was psychiatrically fit to return to full duty; expeditious administrative separation for unsuitability was recommended, and the Veteran was discharged from active service in July 1992.

Private psychiatric treatment records include an August 1992 assessment summary, indicating that the Veteran was currently psychotic with paranoid delusions, anxiety, agitation, and auditory hallucinations.  Private psychiatric treatment records, dated in March 1993 include an Axis I diagnosis of schizophrenia, paranoid type.

Contentions by the Veteran and testimony from a March 1993 hearing at the RO are to the effect that he did not have psychiatric disability prior to service and noticed its onset first while on active duty.  He specifically noted problems when in Spain while in service.  

A November 1993 VA administrative decision reflects that the Veteran had violations of the Uniform Code for Military Justice on two occasions leading to his discharge under other than honorable conditions.  However, it was determined that the Veteran was mentally ill at the time of his active service to such an extent that he was unable to fully control his actions or distinguish right from wrong.

The report of the December 1993 VA special psychiatric examination reflects that the Veteran had five or six hospitalizations for emotional problems, following his hospitalization in July 1992.

Based on this evidence, the RO concluded that psychiatric disability, however diagnosed, existed prior to active service and was not aggravated beyond normal progression by his active service.  It was concluded that schizotypal personality disorder with dependent traits was not a disease or injury for which disability compensation benefits could be paid.  See 38 C.F.R. § 3.303.  That decision is final.  38 U.S.C.A. § 7105 (1991).  

The present claim was initiated by the Veteran in October 2002.  VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing evidence not previously submitted; "material evidence" is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Furthermore, new and material evidence is "neither cumulative nor redundant" of evidence of record at the time of the last prior final denial, and must "raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Evidence added to the record since October 1994 includes statements by the Veteran that he was first diagnosed with schizophrenia, paranoid type, in August 1992; and statements by the Veteran's father, submitted in September 2003, indicating that there was no prior diagnosis of a psychiatric nature until several months after the Veteran's entry in active service.  The Veteran's father also stated that the Veteran had been discharged from active service at the psychiatric facility in Portsmouth, Virginia; and that the Veteran had not been the same, since his experiences in active service.

The Veteran also referred to additional private medical reports but the RO was unable to obtain these records because they were either unavailable from the 

provider or the Veteran did not complete the necessary authorization forms to even request the information.  The claims folder contains a record of the RO's attempts to obtain this additional evidence and the Board finds that their attempt to obtain these records was diligent under the circumstances.  

The statements by the Veteran and his father are new; they were not previously of record.  However, the evidence is cumulative to previously existing evidence-i.e., it tends to add to the Veteran's recollections of psychiatric symptoms having their onset in service.  Here, the Veteran and his father have offered statements and contentions in which they argued that a psychiatric disability had its onset in service.  Neither the Veteran nor his father is shown to be competent to establish a diagnosis, or to specify the diagnostic criteria of psychiatric disability, or to relate psychiatric disability to active service.  See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As shown in the available records, even trained clinicians differed in their assessments of his psychiatric status and determining the time of onset of acquired psychiatric disability (as opposed to symptoms of nervous problems) requires a level of expertise neither the Veteran nor his father is shown to possess.  

The newly received evidence does not include any treatment records or medical opinion that suggests that chronic psychiatric disability either had its clinical onset or increased in severity during active duty.

What is missing to award service connection for an acquired psychiatric disability is competent evidence that psychiatric disability had its onset in-service or was aggravated therein.  There is no competent evidence supporting a finding that a psychiatric disability either had its onset in service or was aggravated in service.  Hence, the evidence is not material for purposes of reopening the claim.

Absent new evidence of service incurrence or aggravation of psychiatric disability in service, the newly received evidence does not raise a reasonable possibility of substantiating the claim.  As new and material evidence has not been received, the claim for service connection for an acquired psychiatric disability is not reopened.


ORDER

New and material evidence has not been received; the claim for service connection for an acquired psychiatric disability is not reopened.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


